Case: 17-11258      Document: 00514550983         Page: 1    Date Filed: 07/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-11258                             July 11, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THOMAS GILMORE STEWART,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:92-CR-231-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Thomas Gilmore Stewart was convicted in 1992 of
being a felon in possession of a firearm and was sentenced to 46 months of
imprisonment and three years of supervised release. His supervised release
term began on October 17, 2013. Subsequently, the probation office filed a
revocation petition alleging that Stewart had pleaded guilty to a state charge
of possession of a controlled substance in Texas. At the revocation hearing,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11258     Document: 00514550983      Page: 2   Date Filed: 07/11/2018


                                  No. 17-11258

Stewart pleaded not true to the allegation. The Government introduced a
certified copy of the judgment of conviction for Stewart’s guilty plea to the state
charge of possession of a controlled substance to support the petition for
revocation of Stewart’s release.        The district court revoked Stewart’s
supervised release and sentenced him to 21 months of imprisonment and no
additional supervised release.
      Stewart argues that the district court erred in relying solely on the
judgment of conviction to prove a violation of his conditions of release because
he is actively challenging the validity of the guilty plea. We generally review
a revocation of supervised release for abuse of discretion. United States v.
Spraglin, 418 F.3d 479, 480 (5th Cir. 2005). Revocation is proper if the district
court finds “by a preponderance of the evidence that the defendant violated a
condition of his release.” Id.; see 18 U.S.C. § 3583(e)(3); see also United States
v. Hinson, 429 F.3d 114, 118-19 (5th Cir. 2005).
      In Spraglin, we held that revocation based on commission of a new crime
may be based on evidence of a conviction that is still pending appellate review.
Spraglin, 418 F.3d at 480-81. Stewart acknowledges the holding in Spraglin
and makes no specific argument to preclude the holding from being applied to
the specific facts of this case. Stewart has not shown that the certified copy of
the judgment of his conviction was not sufficient to establish by a
preponderance of the evidence that he committed a crime or possessed a
controlled substance. The district court did not abuse its discretion in finding
that he violated the conditions of his supervised release. See Spraglin, 418
F.3d at 480; Hinson, 429 F.3d at 118-19.
      AFFIRMED.




                                        2